Howe, J.,
concurring. The question whether the transfer of a note ■given for the price of lands carried with it to the transferree the right to dissolve the sale, is not free from difficulty. I think, however, it was decided in the affirmative in Torregano v. Segura, 2 N. S. 162, and we are under no obligation to reopen the discussion. I concur in the decree affirming the judgment of the district court.
Howell, J.
Not being' able to concur in all the views,expressed by the majority of the court in this case, the right to file my own at a, subsequent date is reserved to me by the court.